Exhibit 10.01



SWANK, INC.
90 PARK AVENUE
NEW YORK, NEW YORK 10017



                                                                                                    March
9, 2005



Mr. Eric P. Luft
15 Fenimore Lane
Huntington, New York 11743


Dear Mr. Luft:


       We refer to the Amended and Restated Employment Agreement dated December
18, 2003 between Swank, Inc. ("Swank") and you (as amended to date, the
"Agreement"). Capitalized terms used but not defined in this letter have the
meanings assigned to those terms in the Agreement.


       This will confirm our agreement that, notwithstanding the provisions of
the Agreement, (a) the last day of the present Employment Term shall be
September 30, 2005, and the notice that may be given by either you or Swank
under Section 1 of the Agreement that the present Employment Term shall not be
extended may be given by either Swank or you on or prior to September 14, 2005,
(b) in the event that neither you nor Swank notify the other that the Employment
Term shall not be extended, the Employment Term shall be extended until June 30,
2006, and thereafter, further extensions and notices that the Employment Term
shall not be extended, as the case may be, shall be in accordance with the terms
of the Agreement, and (c) in the event you shall provide notice on or prior to
September 14, 2005 that the present Employment Term shall not be so extended,
(i) Swank shall pay to you, provided you shall not at any time be in violation
of paragraph 6, a severance payment, payable in installments in accordance with
Swank's regular pay intervals for its executive officers, equal to $68,000, less
all required deductions and withholdings, and (ii) the provisions of Section
6(a) shall be applicable for a period of three (3) months (through December 31,
2005).


       Except as provided above, the Agreement shall remain in full force and
effect in accordance with its terms.


       Kindly confirm your agreement to the foregoing by signing this letter
below and returning a copy to Swank.



 

Very truly yours,

     

SWANK, INC.

     

/s/ John Tulin







 

By:

John Tulin, President



Agreed:

         

/s/ Eric P. Luft

 







Eric P. Luft

   

